Citation Nr: 1411902	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.

(The issue of entitlement to service connection for a left knee disability is the subject of a separate Board of Veterans' Appeals (Board) decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1973 to July 1978.

This appeal comes before the Board on appeal from an August 2010 administrative decision by the Oklahoma City, Oklahoma, Department of Veterans Affairs (VA) medical center, which denied entitlement to the benefit sought.

The Veteran testified at a January 2012 hearing held before the undersigned via videoconference from VA's Muskogee, Oklahoma, Regional Office (RO).  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

An annual clothing allowance is payable when a prosthetic or orthopedic appliance used because of a service-connected disability tends to wear or tear the Veteran's clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(2).  The Veteran contends that her service-connected PTSD has caused her to gain excessive weight, which has in turn damaged her knees and resulted in a need for bilateral knee braces which wear on her clothing.  She has also alleged knee injuries during the in-service rape which underlies her PTSD.

The Veteran stated on her March 2010 application that two of her treating VA doctors had authored letters in support of her claim in 2009, and she reiterated this in her substantive appeal.  Neither is included in the claims file.  Remand is required to obtain these notes, as they appear to be VA records, similar to a January 2012 entry by one of the identified doctors in an outpatient treatment note.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes as well that the Veteran has not clearly waived initial agency of original jurisdiction (AOJ) consideration of the January 2012 note.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, the Veteran is at this time not service-connected for either obesity or for disabilities of either knee.  Review of the claims file, however, reveals an open claim of service connection for a left knee disability.  As that claim is inextricably intertwined with her claim for a clothing allowance, adjudication of the clothing allowance at this time would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she submit copies of the reported December 2009 letters from her treating doctors in support of her application for a clothing allowance.

2.  Associate with the claims file complete VA records from the VA medical center in Oklahoma City, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2009 to January 2010.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  In doing so, it will be necessary to coordinate efforts with the AMC/RO's processing of an appeal for service connection of a left knee disability; readjudication should be delayed until the AMC/RO has complied with the terms of the remand applicable to it.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


